Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second mounting section of claim 18 must be shown or the feature(s) canceled from the claim(s).  It would appear from the disclosure that the mounting section is whichever portion that is mounted to the door that is not the sealing portion with wires, however, as various embodiments show different arrangements with wires throughout (figures 1, 3c, 9a-d) and without wires throughout (figures 2, 3a, 3b, 6) but none of the embodiments include a labeled mounting section it is unclear if examiner’s interpretation of the mounting portion is correct.  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated mounting plate of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite and are replete with errors.  The following is a non-comprehensive list of errors.  Applicant is advised to review all claims for errors.
Regarding claim 18, the phrase “e.g.”, or for example, in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
This issue occurs again in claim 1 line 3, claim 1 line 11, claim 19, claim 25, claim 26, claim 30, and claim 31.
Claim 18 includes the limitation “a first section (the sealing section)” in line 6.  It is unclear if the parenthetical limitation is required or not, similar to the use of the parenthetical e.g. limitations noted above.  Further, “the sealing section” lacks antecedent basis.  If both first and sealing are meant examiner suggests “a first sealing section”.
A similar issue arises with a second section in line 10 and in claims 25 and 30.
Claim 21 includes the limitation “at least one metal component selected from: a) a plurality of embedded metal wires, b) a plurality of narrow metal strips, and c) at least one embedded metal wire and at least one embedded narrow metal strip” in lines 2-4.  This limitation is an improper alternative limitation.  A proper alternative limitation should clearly indicate an alternative, such as a Markush group (selected from the group consisting of: a, b, and c) or use of the alternative conjunction “or” (at least one of a, b, or c) per MPRP 2175.03(h), whereas the present limitation includes an open ended group and the additive conjunction “and”.
A similar alternative limitation issue arises in lines 5-8, lines 11-12, claim 24, claim 28, and claim 34.

Claim 21 includes the limitation “the elongated metal members” in lines 4-5.  This limitation lacks antecedent basis (previous limitation was “the plurality of elongated metal members”).
A similar issue arises in line 9, line 10, claim 24, claim 28, and claim 34.
Claim 23 includes the limitation “a door leaf” in lines 1-2.  It is unclear if this is the same door leaf recited in claim 18 or a different second door leaf (see also 112(d) rejection below).
A similar issue arise with a surface adjacent in line 2.
Dependent claims are rejected as depending from a rejected claim.
In view of the numerous 112 issues, all claims will be examined as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 23 only includes the intended use for sealing a gap between a door leaf and a surface adjacent.  This is already recited in the pre-amble of claim 18, from which claim 23 depends.  Examiner notes if the claim we intended to specify the structures of claim 18 (assuming the e.g. clauses of claim 18 are not meant to be included) then “wherein the building part is a door and the adjacent surface is a surface adjacent the door leaf” is suggested.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, 23, 25, 27, 30, 32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2015/0292197 to Miller (hereinafter Miller).
Regarding claim 18, a blade seal is shown in Miller in figures 1-3 with a flexible outer material (material of member 101, taught as polymer sweep in paragraphs [0009]-[0014]) and a first sealing section 101 with a barrier 203 embedded in at least a part of the flexible outer material, said barrier 203 comprising a plurality of elongated metal members (steel mesh as taught in paragraphs [0009]-[0015]) arranged at a distance to each other substantially in parallel to the longitudinal direction (shown in figures 2 and 3) of the oblong blade seal, and a second mounting section by means of which the blade 
Regarding claim 25, a blade seal is shown in Miller in figures 1-3 with a flexible outer material (material of member 101, taught as polymer sweep in paragraphs [0009]-[0014]) and a first sealing section 101 with a barrier 203 embedded in at least a part of the flexible outer material, said barrier 203 comprising a plurality of elongated metal members (steel mesh as taught in paragraphs [0009]-[0015]) arranged at a distance to each other substantially in parallel to the longitudinal direction (shown in figures 2 and 3) of the oblong blade seal, and a second mounting section by means of which the blade seal can be mounted (sealing portion connected by portion 103 to cap 102 which mounts assembly to barrier as further taught in paragraphs [0009]-[0015]) e.g. on the up and over door (seal can attach to a variety of doors and windows including garages as taught in paragraphs [0009]-[0014] and up and over doors would be encompassed by known garage doors sufficient for intended use limitation).
Regarding claim 30, the step of mounting the seal on the door would inevitably follow the apparatus of the seal of Miller (i.e. claim 30 includes only the apparatus of claim 18 and the step of mounting and the seal of Miller is mounted to a door as taught in paragraphs [0009]-[0014]).
Regarding claims 20, 27, and 32, the seal (portion 101) is separate or not integral with the stiff mounting strip 102 in Miller.
Regarding claim 23, the seal is for sealing between a door and adjacent surface as further taught in paragraphs [0009]-[0014] in Miller.
Regarding claim 35, the seal is a blade seal in Miller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21, 22, 24, 28, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claims 21, 28, and 34, the barrier 103 is formed of a plurality of metal members including at least one metal component formed as a plurality of embedded metal wires made of steel as further taught in columns [0009]-[0015] in Miller.  Although Miller does not disclose specific size of the wires in the mesh, it would have been obvious to one of ordinary skill in the art to size the wires to be useful- i.e. too small a wire would be ineffective at preventing damage by rodents and too large a wire would be render the blade seal overly bulky and thereby limit the areas of use. It would have been obvious to one of ordinary skill to select or at least try the diameter claimed as there are a finite number of diameters such a wire can usefully be made in.
Regarding claim 22, the seal of Miller has a visible portion (portion of 101 visible through holes 105) indicating recommended positions for placing fasteners including nails or screws.  While Miller is silent as to whether this visible portion has a specific marking, examiner notes that the use of a marking would be a design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade seal of Miller with a marking because a marking such as a colored mark in the visible portion would help draw attention to the installation area as well as assisting in aligning 101 and 102.
Regarding claim 24, while the barrier 203 includes a plurality of wires as shown in figure 2, Miller is silent as to whether the wires are single or multiple-stranded.  Examiner takes Official Notice that multiple-stranded wires were known in the art before the effective filing date of the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 33, the seal (with 101) is mounted between a door and mounting strip 102 made of rigid material as taught in paragraph [0018] and having mounting holes 105 in Miller.  However, Miller is silent as to the specific rigid material of the mounting strip and does not show the specific arrangement of mounting holes.  Examiner takes Official Notice that hardened polymer, iron, steel, stainless steel, and spring steel were known rigid materials in the art before the effective filing date of the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade seal of Miller with one of the known materials because Miller already teaches the use of steel and polymer in the sealing portion, the materials were well known and readily available and thus make for easy manufacture, and the selection of a known material based on its suitability for a purpose (material suitable as rigid material for mounting) is generally accepted as obvious per MPEP 2144.07.  As Miller already shows mounting holes closer to one end than the other (closer to the right end than the left), the use of additional holes maintaining the higher concentration at one end would be design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade seal of Miller with additional mounting holes concentrated towards one end (in keeping with the teachings of Miller) because additional mounting holes allow for additional fasteners and thereby a more secure connection of the seal arrangement to the door.

Claim 19, 26, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of GB 2232434 to Barclay (hereinafter Barclay).

Regarding claim 29, the seal of Miller is not U, L, or J shaped.  An L-shape is shown in Barclay in figures 1-2 where seal 12 is substantially L-shaped in cross-section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade seal and method of Miller with the L-shape of Barclay because the L-shape allows for mounting in different configurations than the flat shape of Miller such as around a corner as shown in figure 1 of Barclay and as such provides more uses for the wire embedded seal of Miller (see also MPEP 2144.04 IV Section B change in shape obvious).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak